Case 2:16-cr-00100-DBH Document 72 Filed 08/18/20 Page 1 of 4       PageID #: 279



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )   CRIMINAL NO. 2:16-CR-100-DBH
                                           )
 ALFRED McINTOSH, JR.,                     )
                                           )
                          DEFENDANT        )

             ORDER ON MOTION FOR COMPASSIONATE RELEASE

        I recently learned in United States v. Faucette, 2:13-cr-79-DBH-01, that

the Department of Justice takes the position that a prisoner is not required to

exhaust administrative appeal remedies within the Bureau of Prisons before

filing a motion in court under the First Step Act, and may file the motion 30 days

after submitting a request for compassionate release to the Warden, regardless

of whether the Warden denied the request. Gov’t Resp. to Procedural Order,

United States v. Faucette, 2:13-cr-79-DBH-01 (D. Me. Aug. 5, 2020) (ECF No.

266).

        In this case, without knowing that the Justice Department believes

exhaustion is not required, I earlier denied without prejudice McIntosh’s request

for compassionate release from prison because he had not exhausted

administrative appeals. Order (ECF No. 70). But as I said in Faucette, the

government can waive the exhaustion requirement, and I treat it now as having

done so. Second Procedural Order, United States v. Faucette, 2:13-cr-79-DBH-

01 (D. Me. Aug. 11, 2020) (ECF No. 267).
Case 2:16-cr-00100-DBH Document 72 Filed 08/18/20 Page 2 of 4                PageID #: 280



        I therefore VACATE the earlier denial that was based upon failure to

exhaust and proceed instead to the merits of McIntosh’s request for

compassionate release.

        McIntosh is 48 years old and imprisoned at FCI Schuylkill in Pennsylvania.

I sentenced him on June 1, 2017, to 144 months (12 years) in prison for

possession with intent to distribute methadone where one of his distributees

died from the methadone.1 (ECF No. 58). He has served about four years since

his federal arrest in 2016. He says he is being treated at FCI Schuylkill for

chronic obstructive pulmonary disease, prediabetes, hypertension, asthma, and

retinopathy. Mot. for Compassionate Release (ECF No. 68). The Warden at FCI

Schuylkill denied him compassionate release on May 15, 2020, telling him, “your

medical history does not meet the criteria . . . regarding a Compassionate

Release/RIS for inmates with medical conditions.              You are currently able to

independently adapt to activities of daily living and are able to perform self-

maintenance activities in a correctional environment.” Inmate Request to Staff

Response at 1 (ECF 68-2). At that time, FCI Schuylkill had no “confirmed staff

or inmate cases of COVID-19.” Id. at 2. Now the BOP website shows it as having

one prisoner recovered from COVID-19 and no active cases identified. COVID-

19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/# (last visited

Aug. 18, 2020). The Warden has also said that McIntosh’s “recidivism score of

‘Medium’ disqualifies you from consideration.” Inmate Request to Staff Response

at 2.


1That sentence was at the high end of the range established by a binding plea agreement under
Fed. R. Crim. P. 11(c)(1)(C).
                                                                                           2
Case 2:16-cr-00100-DBH Document 72 Filed 08/18/20 Page 3 of 4          PageID #: 281



      Judge Woodcock of this District has laid out in detail the criteria for

judicial relief of compassionate release under the First Step Act, 18 U.S.C.

§ 3582(c)(1)(A). See, e.g., Order on Motion for Compassionate Release, United

States v. Nygren, 1:16-cr-00106-JAW-1 (D. Me. July 22, 2020) (ECF No. 111). I

will not repeat them all, but focus on those relevant to McIntosh: What do the

factors of 18 U.S.C. § 3553(a) call for? Do “extraordinary and compelling reasons

warrant” the reduction he seeks? See 18 U.S.C. § 3582(c)(1)(A)(i); Is McIntosh “a

danger to the safety of any other person or to the community”?              See U.S.

Sentencing Guidelines Manual § 1B1.13(2) (citing 18 U.S.C. § 3142(g)).

      McIntosh is justifiably afraid of COVID-19 given his health conditions. But

conditions at FCI Schuylkill appear to be under control.           And as I said at

sentencing:

              the history and characteristics of this defendant are not
              hopeful. He seems to be good when he’s sober but he’s not
              good when he relapses, and that seems to be more of the
              norm. Mental and emotional health history for himself and
              his family, ongoing criminal activity up through 2012
              involving theft, burglary, drugs, motor vehicle offenses,
              assault, et cetera. And even after this tragedy in 2012
              [referring to the methadone death] he struggled with drug
              usage up until the severe car accident and his arrest [in
              2016].

Sentencing Tr. at 46-47 (ECF No. 65).

      I conclude that the circumstances here do not present extraordinary and

compelling reasons to reduce McIntosh’s sentence effectively by two-thirds and

that his recidivism risk does create a danger to the community.             As Judge

Torresen said in a different case:

              Even if [the defendant] could establish extraordinary and
              compelling reasons for his release, reducing his sentence
              would be inconsistent with the § 3553(a) factors, including
                                                                                   3
Case 2:16-cr-00100-DBH Document 72 Filed 08/18/20 Page 4 of 4             PageID #: 282



            protection of the public. I sentenced [the defendant] to a
            235-month term of incarceration because of the seriousness
            of his drug offenses. See 18 U.S.C. § 3553(A)(1). Reducing
            [his] sentence by 70% would undercut the seriousness of the
            offense, respect for the law, and the need to deter future
            criminal conduct. See 18 U.S.C. § 3553(a)(2). Further, [his]
            presentence report shows a serious criminal record . . . .
            Given his lengthy criminal record, it would be difficult to find
            that the safety of the community could be assured if [the
            defendant] were to be granted early release.

Order to Show Cause at 7, United States v. Hunter, 2:14-cr-00122-NT-1 (D. Me.

July 21, 2020) (ECF No. 66). Those observations apply here as well. I therefore

DENY the motion for compassionate release.

      SO ORDERED.

      DATED THIS 18TH DAY OF AUGUST, 2020

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE




                                                                                      4
